ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 16 August 2022, with respect to rejections under 35 U.S.C. 103 have been fully considered and are not persuasive.  Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 25 August 2022, with respect to rejections under 35 U.S.C. 103 have been fully considered and are not persuasive.

Applicant’s Statement 1:
On page 1, applicant argues traversal of the final office action based on 706.07(d) Final Rejection, Withdrawal of, Premature.  Examiner disagrees.  The final rejection is not premature and the finality of the Final Office Action is maintained.

Applicant’s Statement 2:
On page 1, applicant further argues the office action is non-responsive because applicant formally requested a video conference with the examiner.  Examiner disagrees.  No formal request using an AIR form was requested by applicant.
On page 1, applicant further argues the office action is non-responsive because applicant requested guidance from the examiner regarding re-instituting the original claims.  Examiner disagrees.  Examiner addressed applicant’s claimed invention as recited in applicant’s claims filed 14 June 2022.
On page 1, applicant further argues the office action is not-responsive because examiner has not given priority to the term definitions as defined in the instant application.  Examiner disagrees.  In accordance with the MPEP, the examiner has given priority to all term definitions consistent with applicant’s disclosure as originally filed.

Applicant’s Statement 3:
Applicant recites a passage from examiner’s office action dated 21 June 2022.  No arguments presented.

Applicant’s Statement 4:
On page 2, applicant further argues examiner did not use applicant’s definitions for terms as required when examining the application.  Examiner disagrees.  Applicant’s invention as recited by the filed claims were examined and considered when read in light of the specification as required by the MPEP.

Applicant’s Statement 5:
On page 2, applicant further argues examiner did not consider applicant’s definition of claim terms since examiner’s office action relies on Dobbs and Dobbs recites (as mis-stated by applicant) “small grinding media used for polishing, burnishing and deburring…”  No such statement is recited in Dobbs.  Applicant has mis-characterized the teachings of Dobbs.  At page 2, para [0013], Dobbs recites “…[s]mall grinding media are also used for polishing, burnishing, and deburring.” (emphasis added).  At page 1, para [0010], Dobbs further defines grinding media to be spheres, rods or more irregular objects that crush or beat the material to be reduced.  Dobbs’ teachings requiring crushing or beating a material are consistent with applicant’s burnishing using plastic deformation.

Applicant’s Statement 6:
On page 2 bridging page 3, applicant further states burnishing, by applicant’s definition of burnishing or by the common understanding of this term cannot be done by grinding.  Examiner agrees.  However, the prior art of record which discloses “crushing” or “beating” a material when burnishing is consistent with applicant’s definition of burnishing.

Applicant’s Statement 7:
On page 3, applicant further argues the examiner fails to consider the term burnishing as defined by the applicant and examined the claim term burnishing as with Dobbs.  Examiner disagrees.  Dobbs’ discloses processing a material by crushing or beating which is consistent with applicant’s burnishing using plastic deformation.

Applicant’s Statement 8:
On page 3, applicant further recites a passage from the office action dated 21 June 2022.

Applicant’s Statement 9:
On page 3 bridging page 4, applicant provides a definition of the word abrasives and states examiner did not read the claims in light of the specification.  Examiner disagrees.  Dobbs’ discloses processing a material by crushing or beating which is consistent with applicant’s burnishing using plastic deformation.

Applicant’s Statement 10:
On page 4, applicant provides a definition of the word abrasives.

Applicant’s Statement 12:
On page 4, applicant recites a passage from the office action dated 21 June 2022.

Applicant’s Statement 13:
On page 4 bridging page 5, applicant provides multiple prior art references that use a burnishing process and suggests examiner did not read the claims in light of the specification.  Examiner disagrees.  Dobbs’ discloses processing a material by crushing or beating which is consistent with applicant’s burnishing using plastic deformation.

Applicant’s Statement 14:
On page 5, applicant provides another prior art reference that use a burnishing process.

Applicant’s Statement 15:
On page 5, applicant recites a passage from the office action dated 21 June 2022.

Applicant’s Statement 16:
On page 5 bridging page 6, applicant describes the commonly understood definition of the word plaster and brittle.

Applicant’s Statement 17:
On page 6, applicant discusses applying force to a plaster surface.

Applicant’s Statement 18:
On page 6, applicant further states a burnishing tool must be harder than the workpiece.  Examiner agrees as evidenced by the Hahn reference.

Applicant’s Statement 19:
On page 6, applicant further discusses the hardness of the Teodorovich’s burnisher.

Applicant’s Statement 20:
On page 6, applicant further argues the application is in condition for allowance because the burnisher of Teodorovich fails to teach or fairly suggest applicant’s burnisher.  Examiner disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Teodorovich, alone, was not relied upon to teach or fairly suggest applicant’s claimed invention.  Applicant’s claimed invention is rendered obvious in view of a proposed combination of Teodorovich, Hahn and Trerice.

Applicant’s Statement 21:
On page 7, applicant further argues the application is in condition for allowance because the burnisher of Teodorovich fails to teach or fairly suggest applicant’s burnisher.  Examiner disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Teodorovich, alone, was not relied upon to teach or fairly suggest applicant’s claimed invention.  Applicant’s claimed invention is rendered obvious in view of a proposed combination of Teodorovich, Hahn and Trerice.

Applicant’s Statement 22:
On page 7, applicant recites a passage from the office action dated 21 June 2022.

Applicant’s Statement 23:
On page 7, applicant recites a passage from Oetiker from page 1445.

Applicant’s Statement 24:
On page 7, applicant states that applicant’s burnishing process requires plastic deformation.

Applicant’s Statement 25:
On page 7 bridging page 8, applicant further argues Hahn, Trerice, Budet and Miyauchi are non-analogous art.  Examiner disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all prior art references cited by the examiner are both 1) in the applicant’s field of endeavor; and 2) are reasonably pertinent to the particular problem with which the applicant was concerned – namely smoothing asperities in the surface of a workpiece of a given hardness.

Applicant’s Statement 26:
On page 8, applicant further argues Hahn, Trerice, Budet and Miyauchi are non-analogous art.  Examiner disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all prior art references cited by the examiner are both 1) in the applicant’s field of endeavor; and 2) are reasonably pertinent to the particular problem with which the applicant was concerned – namely smoothing asperities in the surface of a workpiece of a given hardness.

Applicant’s Statement 27:
On page 8, applicant recites a passage from the office action dated 21 June 2022.

Applicant’s Statement 28:
On page 8, applicant discusses surface modification by granular cutters.

Applicant’s Statement 29:
On page 8, applicant discusses the commonly understood definition of abrasive.

Applicant’s Statement 30:
On page 9, applicant recites a passage from the office action dated 21 June 2022.

Applicant’s Statement 31:
On page 9, applicant further argues Hahn, Trerice, Budet and Miyauchi are non-analogous art.  Examiner disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all prior art references cited by the examiner are both 1) in the applicant’s field of endeavor; and 2) are reasonably pertinent to the particular problem with which the applicant was concerned – namely smoothing asperities in the surface of a workpiece of a given hardness.

Applicant’s Statement 32:
On page 9, applicant recites a passage from the office action dated 21 June 2022.

Applicant’s Statement 33:
On page 8, applicant further argues Hahn, Trerice, Budet and Miyauchi are non-analogous art.  Examiner disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all prior art references cited by the examiner are both 1) in the applicant’s field of endeavor; and 2) are reasonably pertinent to the particular problem with which the applicant was concerned – namely smoothing asperities in the surface of a workpiece of a given hardness.

Applicant’s Statement 34:
On page 9, applicant recites a passage from the office action dated 21 June 2022.

Applicant’s Statement 35:
On page 9, applicant makes a statement regarding the validity of applicant’s previous arguments.

Applicant’s Statement 36:
On page 10, applicant recites a passage form the office action dated 21 June 2022.

Applicant’s Statement 37:
On page 10, applicant states a new set of claims have been filed.  The newly filed claims with not be entered.  Prosecution on the merits of this application is closed.

Applicant’s Statement 39:
On page 10, applicant requests finality of the office action be withdrawn and the examiner read the new claims in light of the specification.  Examiner has examined and considered applicant’s claimed invention in light of the specification; the final rejection is not premature and the finality of the Final Office Action is maintained.

Applicant’s Statement 40:
On page 10, applicant requests video conference with the examiner.  Examiner will contact applicant to discuss interview options.

Applicant’s Statement 41:
On page 10, applicant requests application be approved in its entirety.  Examiner has examined and considered applicant’s claimed invention in light of the specification; the final rejection is not premature and the finality of the Final Office Action is maintained.

Applicant’s Statement 1 (response 25 August 2022):
On page 1, applicant recites a passage from the office action dated 21 June 2022.

Applicant’s Statement 2 (response 25 August 2022):
On page 1, applicant discusses prior art references attributed to Miyauchi, Hahn and Trerice.  Applicant’s argument is unclear.  

Applicant’s Statement 3 (response 25 August 2022):
On page 1, applicant argues Teodorovich is non-analogous art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all prior art references cited by the examiner are both 1) in the applicant’s field of endeavor; and 2) are reasonably pertinent to the particular problem with which the applicant was concerned – namely smoothing asperities in the surface of a workpiece of a given hardness.

Applicant’s Statement 4 (response 25 August 2022):
On page 1, applicant request examiner use the same parameters in evaluating the instant application with respect to 35 U.S.C. 103, as commonly applied by the examiners of Miyauchi and Hahn.  The instant application was examined and considered in accordance with the MPEP.

Applicant’s Statement 5 (response 25 August 2022):
On page 10, applicant requests application be approved in its entirety.  Examiner has examined and considered applicant’s claimed invention in light of the specification; the final rejection is not premature and the finality of the Final Office Action is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726